Ly

Case 1:20-mj-00091-ADC Document 3 Filed 01/21/20 Page~t-of 10

 

ee
OGGE5 -—— E;
JAN ; “eR Peoanee
IN THE UNITED STATES DISTRICT COURT 1 292
FOR THE DISTRICT OF MARYLAND Chem A784)
By OlsTp us. Cy sofas
IN THE MATTER OF THE APPLICATION _ : 20-0091 ADC ny Ree Ar
OF THE UNITED STATES OF AMERICA . O&PUp,
FOR A SEARCH WARRANT : <n al
REQUIRING DISCLOSURE OF :
HISTORICAL CELLULAR SITE INFO. : 20-009 4 ADC

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT
REQUIRING DISCLOSURE OF HISTORICAL CELLULAR SITE INFORMATION

Christopher Hiester, a Task Force Officer with the Federal Bureau of Investigation (“FBI”)
being duly sworn, states:

l. This affidavit is being submitted in support of an application for a search warrant
to search the records of AT&T, Sprint, T-Mobile, and Verizon Wireless (“the Service Providers”)
to disclose certain records and other information pertaining to the cellular telephone towers
described in Part I of Attachment A. The records and other information to be disclosed are
described in Part II of Attachment A.

2. The applied for warrant would authorize the analysis of the transactional records
for the purpose of identifying the individuals responsible for the armed carjacking at the specified
location described in this affidavit, by members of the FBI, or their authorized representatives,
including but not limited to other law enforcement agents assisting in the above described
investigation.

3 Because this affidavit is being submitted for the limited purpose of establishing
probable cause for a search warrant, I have not included every detail of every aspect of the
investigation. Rather, | have set forth only those facts that I believe are necessary to establish

probable cause. I have not, however, excluded any information known to me that would defeat a

 
Case 1:20-mj-00091-ADC Document 3 Filed 01/21/20 Page 2 of 10

determination of probable cause. The facts in this affidavit come from my personal observations,
my training and experience, and information obtained from other agents, police officers, witnesses,
cooperating sources, telephone records, and reports. This affidavit is intended to show merely that
there is sufficient probable cause for the requested warrant and does not set forth all of my
knowledge about this matter.

4. Based on the facts set forth in this affidavit, there is probable cause to believe that
violation of 18 U.S.C. § 2119 - Carjacking, was committed by the unknown subjects described
herein. There is also probable cause to believe that a search of the cell tower data as described
below and in Attachment A will result in identification of the subjects and the recovery of items
constituting evidence of these criminal violations.

AGENT BACKGROUND

5. I am employed as a Detective with the Baltimore Police Department (BPD),
Citywide Robbery Unit. I have been assigned to the FBI Baltimore Violent Crimes Task Force
since 2014, and I am currently responsible for investigating violent crimes, including bank and
armored carrier robberies, commercial armed robberies, and carjackings.

PROBABLE CAUSE

6. On November 3, 2019, at approximately 11:00 p.m., BPD officers responded to
4501 Wentworth Road, Baltimore, Maryland 21207, in response to an emergency call. Upon their
arrival, BPD officers were met by the caller, who told officers that “something strange” had
happened to her daughter, L.C. It was reported to the investigating officers that L.C. had gone to
her mother’s home, located at 4501 Wentworth Road, with her children. L.C. left the residence

sometime between 10:00 p.m. and 10:30 p.m., to go toa McDonald’s restaurant to get food for her

 
Case 1:20-mj-00091-ADC Document 3 Filed 01/21/20 Page 3 of 10

children. L.C. never returned to the residence.

7. In the early morning hours of Monday, November 4, 2019, the victim, L.C., was
located near a wooded area in the 6000 block of Fairwood Avenue, Baltimore, Maryland 21206.

8. After L.C. was located, she was interviewed by your affiant. During the interview,
L.C. stated that she had left her mother’s house to go to McDonald’s. L.C. indicated that she was
on the phone with her boyfriend, T.B., who is currently incarcerated in Baltimore County. Before
she could start her car (a silver 2011 Infiniti G37S, MD tag 3DL553, registered to T.B.)), she was
approached by three black males. At least one of the males was armed with a handgun. The men
forced L.C. out of her vehicle and ordered her to keep her head down. The men placed L.C. in the
back of another silver car and put a blanket over her head. The vehicle that L.C. was forced into
was driven by a fourth suspect, as one of the other three suspects got into L.C.’s Infiniti vehicle.
The two cars drove away from the location and traveled a short distance. L.C. stated that the car
she was in stopped. With the blanket still over her head, L.C. was removed from the silver car and
put in the back of a maroon car. The maroon car was driven by a fifth suspect. As the maroon car
drove away, the first suspect that she had seen with a gun sat next to her. The suspect placed the
gun to her head and said, “This has nothing to do with you. It has to do with who your boyfriend
is talking to.” A second blanket was placed over L.C.’s head to ensure that she could not see the
suspects or where they were located. After driving for a significant amount of time, L.C. stated
the car stopped and sat parked for quite a while. One of the suspects sat in the back seat with L.C.,
placing what she believed to be a handgun to her head. During this time, the suspect next to her
was on a cell phone, speaking to someone who she believed to be other suspects involved in the

carjacking. The person on the phone directed the suspects to L.C.’s apartment building, located at

 
Case 1:20-mj-00091-ADC Document 3 Filed 01/21/20 Page 4 of 10

121 S. Fremont Avenue, Baltimore, Maryland 21201. L.C. had provided this information to the
suspects but had not given them her apartment number. She then heard the suspect seated next to
her talking to the others about a black dresser in her bedroom. She realized immediately that the
other suspects were in her apartment during the phone conversation between the suspects.

9. L.C.’s boyfriend, T.B., was on the phone with L.C. at the time of the carjacking and
abduction and could hear the initial confrontation between L.C. and the suspects. T.B.
immediately called his mother and told her that something had happened to L.C. T.B.’s mother
went to L.C.’s residence at 121 S. Fremont Avenue to check on her. Upon her arrival, T.B.’s
mother saw masked men inside of L.C.’s apartment. T.B.’s mother left the location and went to
L.C.’s mother’s home, where BPD officers were already on scene.

10. Police officers on the scene at 4501 Wentworth Road called for units to respond to
121 S. Fremont Avenue. Upon their arrival at 121 S. Fremont, officers observed two black males
holding large bags of unknown property standing in front of that location. As officers approached,
the males dropped some of the property and fled. After a brief foot chase the suspects could not
be located. In front of the apartment building (121 S. Fremont Avenue), officers discovered that
one of the suspects had dropped a loaded Springfield 9mm handgun. Officers also discovered that
L.C.’s apartment had been ransacked and robbed.

11. L.C. told officers that she was talking on one of her two cellphones when the
suspects initially grabbed and abducted her. The cellphone that she was using was dropped inside
of her Infiniti vehicle that was taken by one of the suspects. A second cell phone was inside of
L.C.’s purse, which was also in the Infiniti vehicle. The suspects did not allow L.C. to take any

personal belongings with her when she was abducted and placed into the first vehicle. The

 
Case 1:20-mj-00091-ADC Document 3 Filed 01/21/20 Page 5 of 10

cellphone numbers for L.C.’s cellphones are (443) 707-9581 and (443) 813-4795. Both cellphones
are provided service by T-Mobile.

12; Your affiant knows through training, knowledge, and experience, as well as the shared
experiences of investigators familiar with carjackings and commercial robberies, that the crimes
described in this affidavit indicate that at least two suspects were in contact utilizing cellular
telephones during commission of the carjacking and abduction of L.C. Therefore, it is probable that
the subjects’ cellular telephones would utilize the same cellular towers as L.C.’s phones, which were
in her carjacked vehicle. In addition, one of L.C.’s cellphones was being used at the time of the
carjacking and was dropped in the carjacked vehicle. Therefore, the cell tower data would assist
investigators in identifying the cell towers and cellphone numbers utilizing the towers at the time of
the crimes, potentially identifying cellphone numbers utilized by the suspects.

13. Based on the above, your affiant believes the information requested in the search
warrant can assist in identifying the subjects or subjects and as evidence in court for the crime of
carjacking and associated firearms offenses.

FACTS ABOUT CELL TOWERS IN GENERAL

14. Many cellular service providers maintain antenna towers (“cell towers”) that serve
specific geographic areas. Each cell tower receives signals from wireless devices, such as cellular
phones, in its general vicinity. These cell towers allow the wireless devices to transmit or receive
communications, such as phone calls, text messages, and other data. The tower closest to a
wireless device does not necessarily serve every call made to or from that device.

1S. In addition to a unique telephone number, each cell phone is identified by one or

more unique identifiers. Depending on the cellular network and the device, the unique identifiers

 
Case 1:20-mj-00091-ADC Document 3 Filed 01/21/20 Page 6 of 10

for a cell phone could include an Electronic Serial Number (“ESN”), a Mobile Electronic Identity
Number (“MEIN”), a Mobile Identification Number (“MIN”), a Subscriber Identity Module
(“SIM”), a Mobile Subscriber Integrated Services Digital Network Number (“MSISDN”), an
International Mobile Subscriber Identifier (“IMSI’), or an International Mobile Equipment
Identity (“IMEI”).

16. Cellular service providers routinely maintain historical cell-tower log information,
including records identifying the wireless telephone calls and communications that used a
particular tower. For each communication, these records may include the telephone call number
and unique identifiers for the wireless device in the vicinity of the tower that made or received the
communication (“the locally served wireless device”); the source and destination telephone
numbers associated with the communication (including the number of the telephone that called or
was called by the locally served wireless device); the date, time, and duration of the
communication; the “sectors” (i.e., the faces of the towers) that received a radio signal from the
locally served device; and the type of communication transmitted through the tower (such as phone
call or text message).

PURPOSE OF THE SEARCH

17. Based on the factual circumstances and chronology of the armed carjacking and
abduction of L.C., it is likely that the subjects’ mobile devices would have used the towers that
served the areas near the location of the carjacking and near L.C.’s residence. Identifying a mobile
device that used those towers on the specified date and times would lead to the identification of
the subjects. Each of the subjects’ mobile devices would have a unique telephone number and

Electronic Serial Number (“ESN”), which is registered to a respective carrier. The carrier would
Case 1 00 Oe 00091- ee Filed 01/21/20 Page 7 of 10
gt ADE

20- nh 20-0094 ADC

have identifying subscriber information, which can be used to identify the individual utilizing a

specific mobile device. Upon identification of a mobile device, your affiant will obtain a subpoena

to obtain the subscriber information from the respective carrier to further the investigation.
REQUEST FOR A SEARCH WARRANT

21. Given the facts set forth above, your affiant has probable cause to believe the
records described in Attachment A would identify which wireless devices were in the immediate
vicinity of the addresses listed in Attachment A around the time the armed carjacking occurred in
November 2019. This information, in turn, will assist law enforcement in determining the wireless
devices utilized by the subjects.

22. WHEREFORE, I respectively request that the Court issue a warrant authorizing
members of the FBI, or their authorized representatives, including but not limited to other law
enforcement agents assisting in the above described investigation, to analyze the records, as
described in Attachment A, for the purpose of identifying the individual responsible for the armed

carjacking described above.

oS

Christopher Hiester
Task Force Officer
Federal Bureau of Investigation

” aol

Sworn to before me on this (#@ day of January 2020.

    

A. DAVID COPPER
UNITED STATES MAGISTRATE JUDGE

Z
Case B20 my PPS EA g Docums 3 Hire =O 64 we

ATTACHMENT A

I. The Cell Towers
This warrant applies to certain records and information associated with cellular telephone

towers (“‘cell towers”) that provide coverage to the following areas at the listed date and times:

 

Location Dates Times

 

4501 Wentworth Road November 3, 2019 10:00 p.m. through 11:50 p.m. (EST)
Baltimore, Maryland 21207

 

121 S. Fremont Avenue November 3-4, 2019 | 11:45 p.m. through 01:10 a.m. (EST)
Baltimore, Maryland 21201

 

6100 Fairwood Avenue November 4, 2019 12:10 a.m. through 02:00 a.m. (EST)
Baltimore, Maryland 21206

 

 

 

 

 

Il. Records and Other Information to Be Disclosed
For each cell tower described in Part I of this Attachment, the Service Providers named in
the Search Warrant are required to disclose to the United States all records and other information
(not including the contents of communications) about all communications made using the cell
tower during the corresponding timeframe(s) listed in Part I, including the records that identify:
A. the telephone call number and unique identifiers for each wireless device in the
vicinity of the tower (“the locally served wireless device”) that registered with the
tower, including Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
Numbers (“MEIN”), Mobile Identification Numbers (“MIN”), Subscriber Identity

Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network
Case 1:20-mj-00091-ADC Document 3 Filed 01/21/20 Page 9 of 10

Numbers (“MSISDN”), International Mobile Subscriber Identifiers (“IMSI”), and
International Mobile Equipment Identities (“IMEI”);

B. the source and destination telephone numbers associated with each communication
(including the number of the locally served wireless device and the number of the
telephone that called, or was called by, the locally served wireless device);

C. the date, time, and duration of each communication;

D. the “sectors” (i.e. the faces of the towers) that received a radio signal from each
locally served wireless device: and

E. the type of communication transmitted through the tower (such as phone call or text
message).

These records should include records about communications that were initiated before or

terminated after the specified time period, as long as part of the communication occurred during

the relevant time period identified in Part I.

 
Case 1:20-mj-00091-ADC Document 3 Filed 01/22/20 Page 10 of 10
20 - "S20 -
0091 ADC -9-0094 Apc

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS PURSUANT
TO FEDERAL RULE OF EVIDENCE 902(11)

I, , attest, under penalties of perjury under the

 

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information
contained in this declaration is true and correct. I am employed by [Provider], and my official

title is . [am a custodian of records for [Provider]. I state

 

that each of the records attached hereto is the original record or a true duplicate of the original
record in the custody of [Provider], and that I am the custodian of the attached records consisting
of (pages/DVDs/terabytes). I further state that:
a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth, by, or from information transmitted by,
a person with knowledge of those matters;
b. such records were kept in the ordinary course of a regularly conducted
business activity of [Provider]; and
©. such records were made by [Provider] as a regular practice.
I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.

 

Date Signature

10

 
